DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1, the limitation “one or more retention elements … to create resistance for retaining the cannula” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “retention mechanism” coupled with functional language “configured to create resistance for retaining the cannula” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

In claim 3, the limitation “retention elements” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ward; Robert Douglas (US 20140276658 A1) in view of Bertollo; Nicky et al. (US 20210060302 A1).
Regarding claim 1, Ward discloses a cannula system (¶ [0001], [0081], [0086] FIGS. 4 to 6 … device 102; ¶ [0092], FIG. 7 … device, generally indicated as 202), comprising: 
a cannula comprising a proximal end and a distal end (¶ [0085], a drain 40 placed in the subject through an opening, such as an incision 42 in the skin 4, as shown in FIG. 3); 
a hub coupled to the cannula (¶ [0083], The housing 18 comprises a housing body 20 and a housing cover 22; ¶ [0084] A connector assembly 34 extends through the housing body 20); wherein: 
the distal end of the cannula is configured to be inserted into a body part and extend distally beyond a bottom surface of the hub (¶ [0085], for example a drain 40 placed in the subject through an opening, such as an incision 42 in the skin 4, as shown in FIG. 3);  
the bottom surface of the hub is configured to be flush with a surface of the body part when the distal end of the cannula is inserted into the body part (¶ [0081], The base 6 is provided with a layer 12 of medical grade adhesive on its first surface 8 to secure the device to the skin of the subject; Fig. 3 shows that base 6 and first surface 8 are flush with the patient’s skin);  
the hub comprises one or more retention elements coupled to a bottom surface of the hub to create resistance for retaining the cannula inside the body part in response to force exerted on the cannula for pulling the cannula out of the body part (¶ [0081], The base 6 is provided with a layer 12 of medical grade adhesive … the device may be secured by means of adhesive tape … and/or by means of sutures extending through suitable openings 14 in the base (shown in FIGS. 2 and 3); ¶ [0092] FIG. 7 … To secure the device to a subject, the base 204 is provided with opposing slots 212 in its edge portion, to which are secured straps 214, in a known manner). 
Ward teaches the invention substantially as claimed by Applicant with the exception of retention elements that are configured to penetrate the body part by rotating the hub in a first direction. Bertollo discloses a stabilisation system and method for securing medical devices to tissue (¶ [0006], [0029], [0076], stabilisation system 10), comprising: 
a cannula comprising a proximal end and a distal end (¶ [0080], The channel 24 is shaped and dimensioned to receive a catheter C therein);
a hub coupled to the cannula (¶ [0078] The body 12 comprises a first section 14 and a second section 16; ¶ [0080], channel 24); and
one or more retention elements coupled to a bottom surface of the hub (¶ [0081] Both the first section 14 and the second section 16 each comprise at least one protrusion, and preferably a plurality of the protrusions in the form of twelve microneedles 26 projecting from the first section 14 and twelve microneedles 28 projecting from the second section 16); 
to create resistance for retaining the cannula inside the body part in response to force exerted on the cannula for pulling the cannula out of the body part (¶ [0080], a closure member 20 … displaceable between an open position as illustrated in FIGS. 1a, 1b, 2a and 2b and a closed position as illustrated in FIGS. 3a and 3b; ¶ [0081], a plurality of the protrusions in the form of twelve microneedles 26 projecting from the first section 14 and twelve microneedles 28 projecting from the second section 16); and 
by rotating the hub in a first direction, the one or more retention elements that are parallel to a surface of the body part are configured to penetrate the body part (¶ [0078], it is envisaged that such an arrangement could be a rotational engagement, where the microneedles are arranged in a circumferential array; ¶ [0086] The microneedles 26, 28 are arranged to penetrate at least an upper layer or region of the skin S or other tissue). 
Bertollo robustly anchors a hub to various types of tissue (¶ [0076], The stabilisation system 10 may be used with tissue, bone, or any other suitable biological substrate; ¶ [0086], effectively creating a localised resilient deformation which actively engages the tissue and the microneedles 26, 28 in order to achieve a robust anchorage to the tissue; ¶ [0089], apply shear deformation and thereby robustly secure the stabilisation system 10 in position).  One would be motivated to modify Ward with Bertollo’s rotatable retention elements since Ward calls for multiple embodiments of different retention mechanisms (¶ [0081], a layer 12 of medical grade adhesive … the device may be secured by means of adhesive tape … and/or by means of sutures extending through suitable openings 14 in the base; ¶ [0092] FIG. 7 … To secure the device to a subject, the base 204 is provided with opposing slots 212 in its edge portion, to which are secured straps 214). 
A skilled artisan would have been able to modify Ward with Bertollo’s penetrating retention elements by applying Bertollo’s microneedles to Ward’s base 6. Therefore, it would have been obvious to modify Ward with Bertollo’s rotatable retention elements in order to anchor Ward’s hub with a known alternative. 

Regarding claims 5 and 6, Ward does not explicitly disclose equidistant retention elements, or retention elements configured to be removed from the body part by rotating the hub. Bertollo discloses a cannula system wherein the one or more retention elements comprise three identical and equidistant retention elements (¶ [0081], the microneedles 26 of the first section 14 are arranged in two adjacent parallel rows of six microneedles 26, while those of the second section are arranged in two parallel but spaced apart rows of six microneedles 28);  
wherein by rotating the hub in a second direction, the one or more retention elements are configured to be removed from the body part (¶ [0078], it is envisaged that such an arrangement could be a rotational engagement, where the microneedles are arranged in a circumferential array … the first and second sections 14, 16 are reversibly displaceable relative to one another). 
This rejection modifies the In the microneedles 26, 28 of Figs. 6a, 6b according to the circumferential embodiment of ¶ [0078]. In Figs. 6a, 6b, the microneedles 26, 28 are arranged equidistant from each other in linear arrays. Arranging the microneedles 26, 28 in a circular shape will preserve their equidistant position, and permit them to be actuated by rotation. 
Bertollo provides a secure anchoring structure for a catheter hub. Regarding the rationale and motivation to modify Ward with Bertollo’s microneedle retention elements, see the discussion of claim 1 above. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ward and Bertollo, further in view of Zuck; Michael G. (US 6050988 A).
Regarding claims 2-4, Ward and Bertollo lack a curved needle. Zuck discloses a device suitable for increasing transdermal agent flux (col. 2, lines 50-60; col. 4, lines 40-45; device 2), comprising:
a hub (col. 5, lines 20-30, support member 15); 
a retention mechanism comprising one or more retention elements coupled to a bottom surface of the hub (col. 5, lines 20-30, microprotrusions 4); 
wherein by rotating the hub in a first direction, the one or more retention elements that are parallel to a surface of the body part are configured to penetrate the body part (col. 7, lines 25-40, sheet member 6 and elements attached thereto can be turned clockwise … to facilitate better penetration against the viscoelastic nature of the body surface. This configuration also aids in anchoring the device to the body surface); 
wherein the one or more retention elements are curved, wherein each of the one or more retention elements comprises a curved needle (col. 7, lines 25-30, sheet member 6 in FIG. 8 has curved, sweeping microprotrusions 4. The microprotrusions 4 sweep to the left along the length of the sheet member 6);
wherein each of the one or more retention elements has a curvature that is concentric with a curvature of the hub (col. 7, lines 25-40, when sheet member 6 is formed into a curved configuration, such as for example those of either FIGS. 1 or 3). 
Zuck demonstrates how to construct microneedles in a concentric array, which are configured to anchor tissue (col. 7, lines 25-40, This configuration also aids in anchoring the device to the body surface). One would be motivated to modify Ward and Bertollo with Zuck’s curved needles since Bertollo calls for arranging the needles concentrically (¶ [0078], rotational engagement, where the microneedles are arranged in a circumferential array). Therefore, it would have been obvious to modify Ward and Bertollo with Zuck’s curved needle in order to construct microneedles according to a known technique. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
Ward; Robert Douglas (US 20140276658 A1), the closest art of record, lacks retention elements that penetrate a sclera layer of the eye at a half depth of a sclera layer. Instead, Ward describes a cannula anchoring system designed to support a surgical drain line (¶ [0002], One example of such a line is a drain placed into the body of the subject to remove fluids therefrom, for example at the site of a wound or after surgery; ¶ [0005] US 2006/0025723 discloses an antibacterial chest tube, surgical drain, port or access line securing device; ¶ [0066], a device for supporting a surgical line, such as a drain line). Ward’s circular base 6 is not adapted for a patient’s eye, and Ward does not teach or suggest to scale it down to the smaller size required for anchoring on a patient’s eye. Instead, Ward discloses embodiments that rely on an adhesive or straps, which are not compatible with a patient’s eye (¶ [0081], The base 6 is provided with a layer 12 of medical grade adhesive; ¶ [0086], The base 104 is provided with a layer 110 of medical grade adhesive on its first surface 106; ¶ [0092], straps 214). 

Also of record, Lue; Jaw-Chyng Lormen et al. (US 20160067083 A1) discloses a cannula device for an ophthalmic surgical procedure (¶ [0007], [0037], [0038], [0044], system 100), comprising a cannula (¶ [0045], infusion tube and/or tool insertion tube 104); and a hub (¶ [0045], a disk structure or support structure 110). Lue lacks a rotatable retention element. Lue also teaches away from modifying the hub with any element that pierces the patient’s eye (¶ [0069] A disk structure may reduce or eliminate other structures intended to maintain a position of a cannula tube, such as barbs, hooks, and the like, which are generally difficult to remove and may cause tearing, inflammation, and/or other issues … without means for physically engaging a sclera or other body tissue below the outer surface of the body tissue such as barbs or hoods). 

Another cited reference, Ochoa; Francisco Javier (US 20190053825 A1) discloses a retention feature for ophthalmic cannulas (¶ [0002], [0009], [0026] FIG. 1), comprising a cannula (¶ [0026], cannula 110; ¶ [0027], tubular section 105); and a hub (¶ [0029] The valved cannula 110 illustrated in FIG. 1 further includes an elastomeric membrane 120). Ochoa lacks a rotatable retention element. Ochoa also suggests a need to treat the eye gently, which is incompatible with a barbed, sharpened or penetrating retention feature. Ochoa instead relies on a suction cup structure to secure the hub to the patient’s sclera (¶ [0036], For example, when a user desires to remove the valved cannula 110 from the eye, the user may grip the pull tab 124-1 or pull tab 124-2, such as, for example, with an tool, to gently pull the outer periphery 129 of the elastomeric membrane 120 away from the surface of the eye, thereby releasing the suction and removing the retention force). 

Not cited previously, Bardsley; Earl et al. (US 20080294174 A1) discloses methods and devices for accessing the pericardial space (¶ [0002], [0007], [0022], [0024] FIGS. 1-4 … apparatus 10); comprising a cannula (¶ [0025], access device 14); a hub (¶ [0024], access tube 12); and a plurality of rotatable retention elements (¶ [0026] Each piercing member 36 has a tissue penetrating distal end 32; ¶ [0040], The tissue penetrating distal end 32 may be engaged against the parietal pericardium PP and embedded therein by rotating the tube 12 after the piercing members 36 have been positioned, as illustrated in FIG. 6B (see larger arrow)). 
However, Bardsley is not configured to attach to a patient’s sclera and instead accesses tissues comprising an overlying tissue layer (¶ [0023], In some embodiments, the anatomic space is within an organ or structure located beneath the patient's skin, such as the pericardial space which lies between the visceral and parietal pericardia, both of which lie beneath the chest wall and rib cage. Other internal organs which may be accessed include the intestines, fallopian tubes, gall bladder, kidneys, and the like; ¶ [0035], The needles 122 may be advanced to the pericardium, where an endoscope may be inserted through one of the needles 122 to help position the needles 122 just adjacent the pericardium). 
Bardsley also does not create resistance for retaining the cannula inside the body part in response to force exerted on the cannula for pulling the cannula out of the body. Instead, Bardsley anchors only the hub, which is not anchored to the cannula. Tension applied to the cannula will withdraw it from an incision (¶ [0052] FIG. 6F … Once the guidewire 40 is in place, the access device 14 may be withdrawn, for example, by being pulled back, leaving the guidewire passing through the access tube 12, as illustrated in FIG. 6G). 

Response to Arguments
The objection to claim 1 for minor informalities and the rejection of claim 7 under 35 USC § 112 are withdrawn in view of the amendments filed 02 November 2022. 
Applicant’s arguments filed 02 November 2022 regarding the rejection of claims 1-7 as amended, under 35 USC § 103 over Richmond, Bertollo, Zuck and Alhourani, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Ward, Bertollo and Zuck (see above). 
Applicant’s arguments regarding Richmond and Alhourani have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that as depicted in FIG. 1b above, the channel 24 is not configured to be inserted into a body part or beyond the bottom surface of the body 12 of the stabilization system 10 (remarks p. 9). Examiner responds that Ward and Bertollo are cited in the new grounds of rejection as teaching all features of amended claim 1. Ward discloses a cannula system with a hub coupled to a cannula, and Bertollo discloses a plurality of rotatable retention members. A skilled artisan would have been able to modify Ward with Bertollo’s retention members by arranging the angled barbs on a lower surface of Ward’s hub.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781